Citation Nr: 0814634	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) for the cause of the veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 through 
December 1966, including service in the Republic of Vietnam.  
He died in June 2000; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the RO.  

The appellant testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that in the context of a claim 
for DIC benefits, the United States Court of Appeal for 
Veterans Claims (Court) has held that section 5103(a) notice 
must be tailored to the claim.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

In this case, during his lifetime, service connection was in 
effect for a left ankle disorder.  To date, VA has not 
provided the appellant with notice consistent with the 
Court's holding in Hupp.  This must be accomplished.

The Board observes that VA regulations provide that a veteran 
who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), including diabetes 
mellitus, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  As noted, the 
veteran was shown to have had service in Vietnam.

The Board notes that service connection may be granted for 
the cause of the veteran's death if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board is aware of an April 2000 private treatment record 
that indicated esophageal cancer diagnosed in 1997 with 
metastasis to kidney, liver and bone.  The record also noted 
a past medical history of hypertension and diabetes mellitus.  
Remaining private records confirm the diagnosed conditions.  
As noted, the veteran died in June 2000.  While the death 
certificate does not list an immediate cause of death or 
underlying cause, a January 2004 statement from the physician 
who signed the death certificate reports that advanced cancer 
of the esophagus was the cause of death.  

Given the medical evidence of record, the Board is of the 
opinion that a VA medical opinion is necessary to determine 
if the veteran had a disease or disorder, causally related to 
service, that singly or in connection with the cancer of the 
esophagus, caused or contributed substantially or materially 
to the cause of the veteran's death.  

As to the appellant's claim for burial benefits, the Board 
notes that the appellant had expressed timely disagreement 
with a September 2005 decision denying entitlement to the 
benefit.  To date, however, no Statement of the Case (SOC) 
has been issued. It remains incumbent upon the RO to issue a 
SOC addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2004).  

Additionally, the Board finds the claim for burial benefits 
is inextricably intertwined with the claim for DIC for the 
cause of the veteran's death.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the appellant provide 
any evidence in her possession that 
pertains to the claim. 

2.  The RO must also take appropriate 
steps to issue a Statement of the Case 
concerning the issue of entitlement to 
burial benefits.  All indicated 
development should be taken in this 
regard.  The appellant should, of course, 
be advised of the time period within 
which to perfect her appeal.  38 C.F.R. § 
20.302(b) (2007).  

3.  Then, the veteran's entire claims 
file should be made available to a VA 
examiner for review.  Based on a review 
of the claims file, the examiner should 
opine as to whether the veteran had a 
disease or disorder, causally related to 
service, that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) caused or contributed 
materially in producing his death.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of all of the above 
development, the appellant's claims of 
entitlement to DIC for the cause of the 
veteran's death and entitlement to burial 
benefits should be readjudicated.  If the 
determinations remain adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



